Opinión concurrente emitida por el
Juez Asociado Señor Ne-grón García.
Al suscribir el decreto de inconstitucionalidad sobre la See. 4109 del Código de Seguros, ratificamos nuestras expre-siones vertidas en el disenso emitido en Rodríguez v. Barreto, 113 D.P.R. 541, 548 (1982). Desde entonces, allí reconocimos “la realidad y dinámica humanas de que médicamente habrá ocasiones en que el acto u omisión negligente genera un daño en forma simultánea o coetánea; y que, en otras, el daño so-breviene y se manifiesta con posterioridad. ¿Cómo entonces fijar un plazo absoluto de dos años a lo que constituye un curso impredecible y que oculta la propia naturaleza”?
—O—